NO. 07-05-0356-CR

IN THE COURT OF APPEALS

FOR THE SEVENTH DISTRICT OF TEXAS

AT AMARILLO

PANEL C

MARCH 29, 2007
______________________________

BOBBY LADELL DORSEY, APPELLANT

V.

THE STATE OF TEXAS, APPELLEE
_________________________________

FROM THE 31ST DISTRICT COURT OF GRAY COUNTY;

NO. 6696; HONORABLE STEVEN R. EMMERT, JUDGE
_______________________________


Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.
MEMORANDUM OPINION
          Appellant was placed on deferred adjudication for a period of 10 years after entering
a plea of guilty, pursuant to a plea bargain, to the offense of delivery of a controlled
substance in a drug free zone, enhanced by one prior conviction.  The State subsequently
filed a motion to proceed with adjudication alleging that appellant committed four violations
of his community supervision.  The trial court conducted a hearing and found that appellant
had violated all four of the terms and conditions of community supervision as alleged and,
after receiving evidence regarding punishment, assessed appellant’s punishment at
confinement in the Institutional Division of the Texas Department of Criminal Justice for a
period of 10 years and ordered a fine of $2,500.  We affirm.
            Appellant’s attorney has filed an Anders brief and a motion to withdraw.  Anders v.
California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 498 (1967).  In support of his motion
to withdraw, counsel certifies that he has diligently reviewed the record, and in his opinion,
the record reflects no reversible error upon which an appeal can be predicated.  Id. at 744-45.  In compliance with High v. State, 573 S.W.2d 807, 813 (Tex.Crim.App. 1978), counsel
has candidly discussed why, under the controlling authorities, there is no error in the trial
court’s judgment.  Additionally, counsel has certified that he has provided appellant a copy
of the Anders brief and motion to withdraw and appropriately advised appellant of his right
to file a pro se response in this matter.  Stafford v. State, 813 S.W.2d 503, 510
(Tex.Crim.App. 1991).  The court has also advised appellant of his right to file a pro se
response.
 Appellant has not filed a response.  
          By his Anders brief, counsel raises grounds that could possibly support an appeal,
but concludes the appeal is frivolous.  We have reviewed these grounds and made an
independent review of the entire record to determine whether there are any arguable
grounds which might support an appeal.  See Penson v. Ohio, 488 U.S. 75, 109 S. Ct. 346,
102 L. Ed. 2d 300 (1988); Bledsoe v. State, 178 S.W.3d 824 (Tex.Crim.App. 2005).  We
have found no such arguable grounds and agree with counsel that the appeal is frivolous.
          Accordingly, counsel’s motion to withdraw is hereby granted and the trial court’s
judgment is affirmed.
 
Mackey K. Hancock
                                                                                    Justice





Do not publish.